DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 
Response to Amendment
The amendment filed on 7/15/2021 has been entered. Claims 1 and 8 are currently amended.  Claims 1-10 are pending with claims 8-10 withdrawn from consideration.  Claims 1-7 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 7-8, filed on 7/15/2021, with respect to 103 rejection has been fully considered but is not persuasive.

Applicant made argument that in order to limit the claim scope to be commensurate with the test results in the Examples, Claims 1 and 8 have been amended to recite "a number-average particle size of 100 nm or more and 200 nm or less" and "a thermal conductivity at 100 CC of 30.1 W/K m or less"; and the Examples demonstrate unexpected superior results, and the claims are now sufficiently limited to be commensurate in scope with those results, and thus the claimed invention is patentable.
However, the examiner notes that the cited paragraphs and examples do not provide sufficient evidence to demonstrate criticality of particle size and thermal conductivity. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02.  “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range” (MPEP 716.02(d).II).  In this case, the claimed range of thermal conductivity is 30.1 W/K.m or less.  There is only one data outside the claimed range, i.e., powder No. 16 having thermal conductivity of 40 W/K.m [Table 1 spec.].  There is not sufficient number of tests to show if particles with thermal conductivity right above 30.1 W/K.m would meet the desired building speed and dimensional precision of object or not [Table 3 spec.].  Similarly, the claimed range of particle size is 100-200 nm.  There is only one data outside the claimed range, i.e., powder No. 14 having particle size of 400 nm [Table 1 spec.].  There is not sufficient number of tests to show if particles with particle size right above 200 nm would meet the desired building speed and dimensional precision of object or not [Table 3 spec.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 20170021417 A1), hereinafter “Martin”.
Regarding claim 1, Martin teaches “surface-functionalized powders which alter the solidification of the melted powders. Some variations provide a powdered material comprising a plurality of particles fabricated from a first material, wherein each of the particles has a particle surface area that is continuously or intermittently surface-functionalized with nanoparticles and/or microparticles selected to control solidification of the powdered material from a liquid state to a solid state”.  “The methods may further include creating a structure through one or more techniques selected from additive manufacturing, injection molding, pressing and sintering, capacitive discharge sintering, or spark plasma sintering” [abstract].  Fig. 1 shows the nanoparticles being attached in the form of islands to the surface of each first material particle.
Martin teaches the first particles have an average particle size from about 1 micron to about 1 centimeter, and can be metal [0010], overlapping with the claimed matrix metal 
Martin teaches the nanoparticles have a preferred size of less than 250 nm [0073], and can be ceramic, polymer, or carbon [0011-0012], overlapping the claimed low thermal conductivity particles of 100-200 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).  Martin is silent about thermal conductivity of the second particles.  However, applicant discloses that “the thermal conductivity of aluminum oxide was 30.1 W/K-m” [0107 spec.]; and “[E]xamples of materials having a thermal conductivity of 35.0 W/Km or less include: metal oxides such as silicon oxide, titanium oxide, aluminum oxide, zinc oxide, zirconium oxide, cerium oxide, tungsten oxide, antimony oxide, copper oxide, tellurium oxide, and manganese oxide; barium titanate; strontium titanate; magnesium titanate; silicon nitride; boron nitride; and carbon nitride" [0056 spec.].  Martin teaches that the nanoparticles include but not limited to Al2O3, MgAl2O3, HfO2, ZrO2, Ta2O5, TiO2, SiO2, and oxides of rare-earth 
The examiner recognizes that the preamble “the powder material being intended for use in producing a three-dimensional object by irradiating a thin layer of the powder material with a laser beam to form an object layer composed of the composite particles sintered or fused together and stacking the object layer on another” is purpose or intended use limitation which, upon further consideration, merely further limit the structure of the product. Anything that meets the claimed composition should also be entirely capable of being used for producing a three-dimensional object by irradiating a thin layer of the powder material with a laser beam to form an object layer composed of the composite particles sintered or fused together and stacking the object layer on another.  Therefore, the examiner reasonably considers that this limitation is met by Martin’s product having the same structure as stated below, absent concrete evidence to the contrary.  See MPEP 2112.02.  Nonetheless, Martin’s teaching is for the same intended use as stated above.

Regarding claim 2, Martin teaches the first material particle size can be 1 micron to 1 centimeter, and the nanoparticle size can be 1 nm to 100 micron [0010-0012], corresponding to the suggested ratio of the nanoparticle size to the first material particle size being 0.0000001-100, as determined by the examiner, overlapping with the claimed range of 0.005 or more.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 3, Martin is silent about the particle size distribution of the first material particles.  However, based on the illustration of Fig. 2-8, uniform particle size of the first material particles are employed.  One of ordinary skill would recognize that uniform sizes lead to minimal variation or near 0% of CV.  Therefore, the claimed particle size distribution with a CV value of 15% or less is prima facie obvious.

Regarding claim 4, Martin is silent about the particle size distribution of the nanoparticles.  However, based on the illustration of Fig. 2-8, uniform particle size of the nanoparticles are employed.  One of ordinary skill would recognize that uniform sizes lead to minimal variation or near 0% of CV.  Therefore, the claimed particle size distribution with a CV value of 15% or less is prima facie obvious.

Regarding claim 5, Martin teaches that the nanoparticles include but not limited to Al2O3, MgAl2O3, HfO2, ZrO2, Ta2O5, TiO2, SiO2, and oxides of rare-earth elements [0079].  Al2O3, MgAl2O3, HfO2, ZrO2, Ta2O5, TiO2, and oxides of rare-earth elements are metal oxides.  Any one of these metal oxides can be used alone as the component of the nanoparticles, and thus can be considered as a main component. Thus, Martin's nanoparticles overlap with the claimed limitation of metal oxide as a main component.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 6, Martin teaches “an intermittent coating is non-continuous and covers less than 90%, such as about 80%, 70%, 60%, 50%, 40%, 30%, 20%, 10%, 5%, 2%, 1%, or less of the surface” [0069], overlapping the claimed 5-50% surface coverage.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 7, the examiner submits that the claimed ratio (L/A) depends on the particle size and percent surface coverage: when coating powder is small and surface coverage is high, the ratio (L/A) is low.  In addition, applicant discloses the method of attaching the low thermal conductivity particles to the surface of matrix metal particles “by a wet coating process using a coating solution in which low thermal conductivity particles 120 are dissolved, by a dry coating process in which matrix metal particles 110 and low thermal conductivity particles 120 are stirred and bonded together by mechanical impact, or by a combination of the wet and dry coating processes” [0060 spec.].  Martin teaches “Methods of producing surface-functionalized powder materials are generally not limited and may include immersion deposition, electroless deposition, vapor coating, solution/suspension coating of particles with or without organic ligands, utilizing electrostatic forces and/or Van der Waals forces to attach particles through mixing, and so on” [0148].  The examiner submits that the recited solution/suspension coating corresponds to the wet coating method in current invention.  Since Martin teaches particles with overlapping particle sizes and surface coverage, made by a process that very closely resembles the current invention, the claimed ratio of 0.10 or less is expected to be present or would naturally flowed from Martin’s teaching, absent concrete evidence to the contrary.  

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy et al (US 5372845 A), hereinafter “Rangaswamy”.
Regarding claim 1, Rangaswamy teaches binderless clad powders used for thermal spray formed by combining and processing a core material powder and a coating material of a powder with significantly smaller particle size than the core material powder [abstract].  The core powder size is about 10-200 microns and can be elemental metal and metal alloys; and the coating material powder is 0.1-20 microns and can be ceramic or a solid lubricant [col.4 ln.62 – col.5 ln.15].
Rangaswamy’s core powder size of 10-200 microns overlaps with the claimed matrix metal particle size of 20-60 microns.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).  Rangaswamy’s core powder includes metals such as nickel and copper; alloys such as nichrome, monel, and bronze [col.11 ln.36-37].  These materials meet the claimed matrix metal particles composition.
Rangaswamy’s coating material powder size 0.1-20 microns (100-2000 nm) overlaps the claimed 100-300 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I). Rangaswamy’s coating materials “include elemental metals, metal alloys, ceramics, carbides, oxides, nitrides, silicides, borides, carbon, transition elements, inorganic compounds, and solid lubricants” [col.11 ln.32-35].   Rangaswamy is silent about thermal conductivity of the coating material powder.  However, applicant discloses that “the thermal conductivity of aluminum 
The examiner recognizes that the preamble “the powder material being intended for use in producing a three-dimensional object by irradiating a thin layer of the powder material with a laser beam to form an object layer composed of the composite particles sintered or fused together and stacking the object layer on another” is purpose or intended use limitation which, upon further consideration, merely further limit the structure of the product. Anything that meets the claimed composition should also be entirely capable of being used for producing a three-dimensional object by irradiating a thin layer of the powder material with a laser beam to form an object layer composed of the composite particles sintered or fused together and stacking the object layer on another.  Therefore, the examiner reasonably considers that this limitation is met by Rangaswamy’s product having the same structure as stated below, absent concrete evidence to the contrary.  See MPEP 2112.02.  

Regarding claim 2, Rangaswamy teaches the core powder of 10-200 microns, and the coating powder from 0.1-20 microns [col.4 ln.62 – col.5 ln.15], corresponding to the suggested ratio of the nanoparticle size to the first material particle size being 0.0005-2, as determined by the examiner, overlapping with the claimed range of 0.005 or more.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claims 3 and 4, Rangaswamy teaches “[t]he resultant powders essentially consist of homogeneous and uniform distribution of the initial component within the powder particles” [col. 3 ln.36-38].  One of ordinary skill would recognize that uniform sizes lead to minimal variation or near 0% of CV.  Therefore, the claimed particle size distribution with a CV value of 15% or less is prima facie obvious.

Regarding claim 5, Rangaswamy’s coating materials include oxides [col.11 ln.32-35].  Since oxides include metal oxides and non-metal oxides, Rangaswamy’s coating materials overlap the claimed metal oxide.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 6, Rangaswamy teaches that “[g]enerally about 20 to 100 percent of the surface of the core particle, on average, is coated with the coating material” [col.8 lin.2-4], overlapping the claimed 5% or more and 50% or less.  In the case where the claimed ranges 

Regarding claim 7, the examiner submits that the claimed ratio (L/A) depends on the particle size and percent surface coverage: when coating powder is small and surface coverage is high, the ratio (L/A) is low.  In addition, applicant discloses the method of attaching the low thermal conductivity particles to the surface of matrix metal particles “by a wet coating process using a coating solution in which low thermal conductivity particles 120 are dissolved, by a dry coating process in which matrix metal particles 110 and low thermal conductivity particles 120 are stirred and bonded together by mechanical impact, or by a combination of the wet and dry coating processes” [0060 spec.].  Rangaswamy teaches “a first or core material powder and a second or coating material powder are treated in a high energy ball mill, preferably an attritor-type mill, for a time sufficiently long to coat the second material on the first or core material powder but sufficiently short to avoid a significant change or reduction in the particle size of the first or core material powder” [col.8 ln. 11-18].  The examiner submits that the recited ball mill treatment corresponds to the dry coating method in current invention.  Since Rangaswamy teaches particles with overlapping particle sizes and surface coverage, made by a process very closely resembles the current invention, the claimed ratio of 0.10 or less is expected to be present or would naturally flowed from Rangaswamy’s teaching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734